Broyles, P. J.,
concurring.
In my opinion it is a very close question as to whether the plaintiff was entitled to recover under the evidence adduced. The great preponderance and weight of the evidence was unquestionably in favor of the defendant, and the slight evidence which favored the plaintiff was weak, unsatisfactory, contradictory in spots, and improbable. However, I can not say that the verdict was not authorized by any evidence; and since it has been approved by the trial judge, and no error of law appears to have been committed upon the trial, this court is without jurisdiction to interfere, and I must concur in the affirmance óf the judgment.